              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL J. ORTIZ-MEDINA,                 :
          Plaintiff                     :
                                        :             No. 1:19-cv-2133
             v.                         :
                                        :             (Judge Rambo)
E. BRADLEY, et al.,                     :
         Defendants                     :

                                 MEMORANDUM

      On December 17, 2019, pro se Plaintiff Daniel Ortiz-Medina (“Plaintiff”),

who is currently incarcerated at the Federal Medical Center in Lexington, Kentucky

(“FMC Lexington”), initiated the above-captioned action by filing a complaint

pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388 (1971), against Defendants E. Bradley (“Bradley”), the

Warden of USP Canaan, and FNU Bodge (“Bodge”), an S.I.S. Officer at USP

Canaan. (Doc. No. 1.) He also filed a handwritten motion for leave to proceed in

forma pauperis. (Doc. No. 2.) In an administrative Order dated December 17, 2019,

the Court directed Plaintiff either to pay the requisite filing fee or submit a complete

motion for leave to proceed in forma pauperis within thirty (30) days. (Doc. No. 5.)

The Court received Plaintiff’s completed motion for leave to proceed in forma

pauperis on January 13, 2020. (Doc. No. 6.)

      In a Memorandum and Order dated January 22, 2020, the Court granted

Plaintiff leave to proceed in forma pauperis and performed its mandatory screening
of the complaint pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”). 1

The Court dismissed Plaintiff’s complaint for failure to state a claim and granted

him thirty (30) days to file an amended complaint. (Doc. Nos. 9, 10.) More than

thirty (30) days passed, and Plaintiff did not file an amended complaint.

Accordingly, in an Order dated February 26, 2020, the Court dismissed the above-

captioned case for failure to prosecute pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure. (Doc. No. 11.)

       On May 5, 2020, the Court received an amended complaint from Plaintiff.

(Doc. No. 12.) The amended complaint is dated January 28, 2020 and is postmarked

as of January 29, 2020. (Id. at 11-12.) While the Court received the amended

complaint well after the thirty (30)-day period for Plaintiff to amend, the Court is

cognizant that Plaintiff, as an incarcerated individual, cannot be faulted for the

lengthy period of time that it took the amended complaint to reach the Court.

Accordingly, the Court will vacate its February 26, 2020 Order dismissing the

above-captioned case for failure to prosecute (Doc. No. 11) and will perform a

screening of the amended complaint. For the reasons set forth below, however, the

Court will dismiss the amended complaint for failure to state a claim upon which

relief may be granted.



1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996).
                                             2
I.     BACKGROUND

      A.     Plaintiff’s Initial Complaint

      Plaintiff alleged that he arrived at USP Canaan on December 10, 2018 and

“immediately requested protection” because he feared for his life and safety as a

“drop-out gang member.” (Doc. No. 1 at 4.) Plaintiff was told to complete some

paperwork detailing why he needed to be placed in protective custody, which he did.

(Id.) Plaintiff was placed in the Special Housing Unit (“SHU”) pending an S.I.S.

investigation. (Id.) He alleged that the investigation was started by S.I.S. Rosehance

but was then passed to Defendant Bodge. (Id.)

      When Plaintiff’s cellmate in the SHU was released to general population,

Plaintiff asked him to pass on a letter to members of the G-27 and Black Hand gangs,

asking them if it was safe for Plaintiff to come out of protective custody. (Id.)

Plaintiff asked this because, he alleged, Defendant Bodge told him that he “was

going to rot in [the SHU] if [he] did not debrief.” (Id. at 5.) Plaintiff responded that

he had not been a gang member since 2001 and therefore had no information “about

any gang.” (Id.)

      On March 21, 2019, Defendant Bodge brought Plaintiff a memorandum

asking him to indicate whether or not he would debrief. (Id.) Plaintiff signed “where

it stated that [he] wouldn’t debrief.” (Id.) Defendant Bodge then told Plaintiff that

the G-27 and Black Hand members told her that Plaintiff “couldn’t come out to the


                                           3
general population because [he] was no good [and] that they would have to kill

[him].” (Id.) Plaintiff maintains that Defendant Bodge “ignored their statements

[and] continued focused and obsessed in making [him] debrief which never

happened.” (Id.) Plaintiff grieved the issue, and Defendant Bradley responded “that

there was nothing he could be able to do because he had to go through whatever the

S.I.S. investigation decided.” (Id.)

      Plaintiff remained in the SHU for seven (7) months until he was transferred

to USP McCreary and then FMC Lexington. (Id. at 5-6.) He maintained that while

in the SHU, he was not given his property, including his legal property. (Id. at 6.)

Plaintiff claimed that his inability to access his legal property affected various

motions that were pending in his criminal case in the United States District Court

for the District of Puerto Rico as well as a civil lawsuit that was dismissed without

prejudice by the United States District Court for the Middle District of Florida. (Id.)

Plaintiff alleged that Defendants’ actions also caused him emotional and mental

distress in violation of 18 U.S.C. § 2340, and that they “left Plaintiff without

communication with family members, friends, courts, lawyers, etc.” (Id. at 6-7.)

      Based on the foregoing, Plaintiff asserted that his rights under the First, Fifth,

Sixth, and Eighth Amendments were violated. (Id. at 6.) As relief, he sought

compensatory and punitive damages. (Id. at 7.)




                                          4
      B.     January 22, 2020 Memorandum and Order

      In its January 22, 2020 Memorandum and Order, the Court concluded that

Plaintiff’s complaint, as pled, failed to state a claim upon which relief may be

granted. The Court noted that Plaintiff could not maintain any claims pursuant to 18

U.S.C. § 2340 because criminal statutes do not provide a private cause of action or

a basis for civil liability. (Doc. No. 9 at 7-8.) The Court concluded further that

Plaintiff could not maintain claims against Defendant Bradley “by virtue of his

participation in after-the-fact review of Plaintiff’s grievance concerning his

placement in the SHU and his refusal to debrief.” (Id. at 8.) With respect to

Plaintiff’s First Amendment claims, the Court indicated that Plaintiff had not pled a

plausible access to the courts claim because he failed to “describe what legal

materials he was denied or the claims those materials would allegedly support and

how access to his attorney would have supported such claims.” (Id. at 11.) Plaintiff

also did not plead a plausible retaliation claim because the complaint failed to

suggest that he had engaged in constitutionally protected activity. (Id. at 12-14.)

Finally, Plaintiff had not set forth a plausible claim regarding denial of

communication with family members and friends. (Id. at 14-15.)

      The Court next addressed Plaintiff’s First Amendment claims, concluding that

he could not maintain a claim regarding the deprivation of his property because

Plaintiff had not alleged that administrative procedures were not available to him to


                                         5
address such loss. (Id. at 15-16.) The Court found further that Plaintiff’s seven (7)-

month placement in the SHU failed to implicate due process concerns. (Id. at 16-

17.) The Court concluded further that Plaintiff had failed to set forth a plausible

Sixth amendment claim regarding his inability to communicate with his lawyers

because he “fail[ed] to allege that he was subject to any further criminal charges or

that he was currently in the process of an appellate or collateral attack on his

conviction during the relevant time.” (Id. at 18.) Finally, the Court concluded that

Plaintiff’s complaint was devoid of any allegations regarding how Defendants

violated his Eighth Amendment rights. (Id. at 18-19.) The Court granted Plaintiff

leave to file an amended complaint with respect to all claims except his claim

pursuant to 18 U.S.C. § 2340 and his Fifth Amendment due process claim regarding

his placement in the SHU. (Id. at 20-21.)

      C.     Plaintiff’s Amended Complaint

      Plaintiff again names Defendants Bradley and Bodge and adds the United

States of America as a Defendant in his amended complaint. (Doc. No. 12 at 1.)

Plaintiff alleges that on December 10, 2018, he arrived at USP Canaan and “stated

that [he] was a gang drop out [and] filled [out] a package in order to be placed in

S.H.U. under protective custody.” (Id. at 4.) He maintains that Defendant Bodge

did not interview him until March 21, 2019 “just to try to [force] Plaintiff to debrief

which [he] refused.” (Id.) Plaintiff avers that he “stated that [he] had a cooperating


                                          6
5K1.1 in one of [his] criminal cases [and] that that on its own put [his] life in

jeopardy in any gang active institution.” (Id.) Plaintiff “filed through the Warden

[and his] issues were ignored.” (Id.) He asserts that he never received his personal

and legal property while at USP Canaan. (Id. at 5.) He maintains further that he

“went through plenty of emotional distress [and] mental suffer[ing].” (Id.)

      Based upon the foregoing, Plaintiff asserts violations of his First, Fifth, Sixth,

and Eighth Amendment rights. (Id. at 3.) He bases these claims on Defendants

“continuing to maintain [his] life in jeopardy [and] restricting [him] from

communicating with the courts, lawyers, family members, friends, etc.” (Id. at 5.)

As relief, Plaintiff seeks $6,000,000.00 in damages. (Id.)

II.    LEGAL STANDARD

      A.     Screening and Dismissal of Prisoner Complaints

      Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). If a complaint

“is frivolous, malicious, or fails to state a claim upon which relief may be granted,”

the Court must dismiss the complaint. See 28 U.S.C. § 1915A(b)(1). District courts

have a similar screening obligation with respect to actions filed by prisoners

proceeding in forma pauperis and prisoners challenging prison conditions. See 28

U.S.C. § 1915(e)(2)(B) (“[T]he court shall dismiss the case at any time if the court


                                          7
determines that . . . the action or appeal . . . is frivolous or malicious [or] fails to state

a claim on which relief may be granted . . . .”); 42 U.S.C. § 1997e(c)(1) (“The Court

shall on its own motion or on the motion of a party dismiss any action brought with

respect to prison conditions under section 1983 of this title . . . by a prisoner confined

in any jail, prison, or other correctional facility if the court is satisfied that the action

is frivolous, malicious, [or] fails to state a claim upon which relief can be granted.”).

       A complaint is frivolous if it lacks an arguable basis either in law or fact. See

Mitchell v. Horn, 381 F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490

U.S. 319, 327-28 (1989)). When deciding whether a complaint fails to state a claim

on which relief may be granted, district courts apply the standard governing motions

to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

See, e.g., Smithson v. Koons, No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June

26, 2017) (“The legal standard for dismissing a complaint for failure to state a claim

under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for

dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.”); Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010)

(explaining that when dismissing a complaint pursuant to § 1915A, “a court employs

the motion to dismiss standard set forth under Federal Rule of Civil Procedure

12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil complaint must set out

“sufficient factual matter” to show that its claims are facially plausible. See Ashcroft


                                              8
v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009). The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). When evaluating the

plausibility of a complaint, the court accepts as true all factual allegations and all

reasonable inferences that can be drawn from those allegations, viewed in the light

most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the court must not

accept legal conclusions as true, and “a formulaic recitation of the elements of a

cause of action” will not survive a motion to dismiss. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the

complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,


                                          9
629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se

prisoner litigation, a district court must be mindful that a document filed pro se is

“to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro

se complaint, “however inartfully pleaded,” must be held to “less stringent standards

than formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle, 429 U.S. at 106) (internal quotation marks omitted)).

       B.    Bivens Claims

       A Bivens civil rights action asserted under 28 U.S.C. § 1331 is evaluated using

the same standards applicable to a 42 U.S.C. § 1983 civil rights action. See Paton

v. LaPrade, 524 F.2d 862, 871 (3d Cir. 1975); Veteto v. Miller, 829 F. Supp. 1486,

1492 (M.D. Pa. 1992). To state a claim under Bivens, a plaintiff must allege that he

was deprived of a federal right by a person acting under color of federal law. See

Young v. Keohane, 809 F. Supp. 1185, 1199 (M.D. Pa. 1992).

III.   DISCUSSION

       A.    Plaintiff’s Amended Complaint

             1.     Claims Against the United States

       As noted above, Plaintiff has added the United States of America as a

Defendant in this action. Plaintiff, however, cannot maintain his Bivens action

against the United States. See Webb v. Desan, 250 F. App’x 468, 471 (3d Cir. 2007)

(noting that “Bivens claims against the United States are barred by sovereign


                                         10
immunity, absent an explicit waiver”). Accordingly, the Court will dismiss the

United States of America as a Defendant.

             2.     Claims Against Defendant Bradley

      It appears that Plaintiff once again attempts to assert claims against Defendant

Bradley by virtue of his participation in after-the-fact review of Plaintiff’s

grievances and administrative remedies. (Doc. No. 12 at 4.) As the Court previously

informed Plaintiff, however, he cannot do so. (Doc. No. 9 at 8-10). Accordingly,

any claims asserted by Plaintiff in an attempt to establish liability against Defendant

Bradley based solely upon the substance of his respective responses, or lack thereof,

to his grievances and administrative remedies will be dismissed.

             3.     First Amendment Claims

      Plaintiff again alleges that he was denied his legal property and access to his

attorneys and that his communication with family and friends was restricted. (Doc.

No. 12 at 5.) Plaintiff’s amended complaint, however, fails to correct the defects the

Court previously noted in his initial complaint.

                    a.    Access to the Courts Claim

      It is well-settled that “prisoners have a constitutional right of access to the

courts.” Bounds v. Smith, 430 U.S. 817, 821 (1977). “In order to state a claim of

the denial of access to the courts, a prisoner such as [Plaintiff] must allege that his

efforts to pursue a legal claim were hindered and he suffered an actual injury.” Ross


                                          11
v. Clerk of Courts of Court of Common Pleas of Philadelphia, 726 F. App’x 864,

865 (3d Cir. 2018) (citing Lewis v. Casey, 518 U.S. 343, 351 (1996)). “[P]risoners

may only proceed on access-to-courts claims in two types of cases, challenges (direct

or collateral) to their sentences and conditions of confinement.” Monroe v. Beard,

536 F.3d 198, 205 (3d Cir. 2008). A complaint raising an access to the courts claim

“must describe the underlying claim well enough to show that it is ‘more than mere

hope,’ and it must describe the ‘lost remedy.’” Christopher v. Harbury, 536 U.S.

403, 416-18 (2002).

      The amended complaint again fails to set forth a plausible access to the courts

claim. Plaintiff merely asserts that he never received his legal materials while at

USP Canaan and that access to his attorneys was restricted. (Doc. No. 12 at 5.)

Plaintiff again, however, fails to describe what legal materials he was denied or the

claims those materials would allegedly support and how access to his attorney would

have supported such claims. See Heath v. Link, 787 F. App’x 133, 136 (3d Cir.

2019) (concluding same regarding legal materials). Moreover, Plaintiff has not

alleged any facts about the merits of his underlying criminal and civil claims, let

alone allege that he suffered an actual injury. See Presbury v. Wetzel, --- F. App’x -

---, No. 19-2586, 2020 WL 110234, at *1-2 (3d Cir. Jan. 9, 2020) (concluding same).

Accordingly, Plaintiff’s access to the courts claim is subject to dismissal.




                                          12
                   b.     Denial of Communication Claim

      Plaintiff asserts that Defendants restricted his communication with family

members and friends. (Doc. No. 12 at 5.) “Inmates have a right protected under the

First Amendment to communicate with their family and friends by reasonable

means.” Stokes v. Lanigan, No. 12-1478, 2012 WL 4662487, at *5 (D.N.J. Oct. 2,

2012); see also Almahdi v. Ashcroft, 310 F. App’x 519, 521-22 (3d Cir. 2009) (noting

that the “constitutional right at issue has been described as the right to communicate

with people outside prison walls”).

      To the extent Plaintiff is alleging that he was unable to receive visits as a form

of communication, “there is no constitutional right to visitation.” Flanagan v.

Shively, 783 F. Supp. 922, 934 (M.D. Pa. 1992); see also Neumeyer v. Beard, 301 F.

Supp. 2d 349, 351 (M.D. Pa. 2004). Furthermore, inmates “ha[ve] no right to

unlimited telephone use.” Almahdi, 310 F. App’x at 522. “[W]here a prisoner has

access to alternative means of communicating with family and friends outside of

prison, such as via the mail or in person visits, restrictions on telephone use are

viewed as less serious and are more likely to be found reasonable.” Love v. New

Jersey Dep’t of Corr., No. 14-5629 (SDW), 2015 WL 2226015, at *3 (D.N.J. May

12, 2015). The amended complaint, as pled, is devoid of any factual allegations

regarding how Defendants restricted his ability to communicate with family and




                                          13
friends. Accordingly, Plaintiff’s First Amendment claims regarding the denial of

communication are subject to dismissal once again.

             4.     Fifth Amendment Claim

      Plaintiff again maintains that Defendants violated his Fifth Amendment rights

by depriving him of his personal property. (Doc. No. 12 at 5.) The Fifth Amendment

provides, in part, that no person shall be deprived of property without due process

of law. U.S. Const. amend. V. Due process claims for negligence deprivations of

property, however, are barred by Daniels v. Williams, 474 U.S. 327, 328 (1986).

The Third Circuit has held that an inmate fails to state a procedural due process claim

regarding intentional deprivations of property when he is provided with a

meaningful post-deprivation remedy regarding the loss of his property through an

internal grievance procedure. Mattis v. Dohman, 260 F. App’x 458, 461 (3d Cir.

2008) (citing Hudson v. Palmer, 468 U.S. 517, 533 (1984)). Thus, “the relevant

inquiry is whether an adequate post-deprivation remedy was available to [Plaintiff]

to address the loss of his property.” Toney v. Sassaman, No. 4:11-cv-780, 2014 WL

1056826, at *11 (M.D. Pa. Mar. 18, 2014), aff’d, 588 F. App’x 108 (3d Cir. 2015).

The Bureau of Prisons (“BOP”)’s Administrative Remedy Program “allows inmates

to seek formal review of an issue relating to any aspect of his or her confinement.”

Id. The BOP “also has an administrative tort claims procedure whereby a federal

inmate may file a claim with regard to his damaged or lost property.” Id. Plaintiff


                                          14
does not allege in his amended complaint that these procedures were not available

to him. Accordingly, he has failed to set forth a plausible Fifth Amendment due

process claim regarding the deprivation of his property.

             5.     Sixth Amendment Claims

      Plaintiff again claims that his Sixth Amendment rights were violated,

presumably based upon his allegation that he was unable to communicate with his

lawyers. (Doc. No. 12 at 3, 5.) The Sixth Amendment provides that “[in] all criminal

prosecutions, the accused shall . . . have the Assistance of Counsel for his defence.”

U.S. Const. amend. VI. This right, however, “does not attach until a prosecution is

commenced, that is, at or after the initiation of adversary judicial criminal

proceedings.” Texas v. Cobb, 532 U.S. 162, 167-68 (2001). Here, Plaintiff, a

convicted prisoner, fails to allege that he was subject to any further criminal charges

or that he was currently in the process of an appellate or collateral attack on his

conviction during the relevant time. Accordingly, Plaintiff has failed to set forth a

plausible Sixth Amendment claim. See Love, 2015 WL 2226015, at *4 (concluding

same regarding convicted prisoner’s Sixth Amendment claim).

             6.     Eighth Amendment Claims

      Finally, Plaintiff alleges that Defendants’ actions violated his Eighth

Amendment rights. (Doc. No. 1 at 6.) There are several types of Eighth Amendment

claims, including claims alleging: denial of, or inadequate access to, medical care;


                                          15
exposure to adverse conditions of confinement; and the use of excessive force by

prison guards. An Eighth Amendment claim includes both objective and subjective

components. See Wilson v. Seiter, 501 U.S. 294, 298 (1991). Serious hardship to

the prisoner is required to satisfy the Eighth Amendment’s objective component.

See id. The subjective component is met if the person or persons causing the

deprivation acted with “a sufficiently culpable state of mind.” See id.

      Here, Plaintiff’s complaint is devoid of factual allegations regarding how

Defendants violated his Eighth Amendment rights. He has not alleged that he was

exposed to adverse conditions of confinement while in the SHU, and simply being

placed in the SHU is insufficient to set forth a violation of the Eighth Amendment.

See Johnson v. Burris, 339 F. App’x 129, 131 (3d Cir. 2009); see also Young v.

Quinlan, 960 F.2d 351, 364 (3d Cir. 1991) (noting that placing an inmate in restricted

housing does not violate the Eighth Amendment “as long as the conditions of

confinement are not foul, inhuman or totally without penological justification”);

Milhouse v. Arbasak, No. 07-1442, 2009 WL 1119488, at *3 (E.D. Pa. Apr. 27,

2009) (concluding that mere placement in the SHU did not implicate the Eighth

Amendment). Likewise, the deprivation of property is insufficient to maintain an

Eighth Amendment claim. See Young v. Edward, No. 17-cv-1736, 2018 WL

4616245, at *3 (M.D. Pa. Sept. 26, 2018).




                                         16
      Plaintiff vaguely asserts that Defendants ignored the “issue concerning [his]

safety” and “continu[ed] to maintain [his] life in jeopardy.” (Doc. No. 12 at 5.) The

Court, therefore, construes Plaintiff’s complaint as asserting an Eighth Amendment

failure to protect claim. To maintain such a claim, Plaintiff “must plead facts that

show (1) he was incarcerated under conditions posing a substantial risk of serious

harm, (2) the official was deliberately indifferent to that risk to his health and safety,

and (3) the official’s deliberate indifference caused him harm.” Bistrian v. Levi, 696

F.3d 352, 367 (3d Cir. 2012) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

Plaintiff’s amended complaint, however, fails to plead facts suggesting such.

Rather, the amended complaint suggests that Defendants responded to Plaintiff’s

fears of danger from gang members by placing him in the SHU. Nowhere in the

amended complaint does Plaintiff suggest that he was harmed by any gang members

for being a “gang drop out.” Accordingly, Plaintiff’s Eighth Amendment claims are

subject to dismissal as well.

      B.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,


                                           17
371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may

deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002). In the instant case, the Court concludes that it

would be futile to permit Plaintiff to file a second amended complaint because he

has already been granted an opportunity to cure the deficiencies identified in his

initial complaint and his amended complaint failed to cure such deficiencies.

IV.   CONCLUSION

      For the foregoing reasons, the Court will vacate its February 26, 2020 Order

dismissing the above-captioned case for failure to prosecute. (Doc. No. 11.) The

Court will, however, dismiss Plaintiff’s amended complaint (Doc. No. 12) for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). Plaintiff will not be provided leave to file a second amended

complaint. An appropriate Order follows.

                                        s/ Sylvia H. Rambo
                                        United States District Judge



                                          18
